DETAILED ACTION
	Acknowledgements	
This Office Action is in response to Applicant’s correspondence filed on 8/3/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 2, 4-5 are currently pending.
Claims 2, 4-5 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Regarding claim 4, the limitation “the reception identifier also being reported by the individual to one of the payment agents supplying the one of the items of payment information” is not given patentable weight because it is outside the scope of the information processing device: the functionality appears to be performed by the individual, not the information processing device.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 2 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
The claim amendment does not address the issue of the first external terminal not being referenced in base claim 2.

Claim Rejections - 35 U.S.C. § 103
Applicant's arguments with respect to claims 2, 4-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 2, the limitations “the first external terminal” renders the scope of the claim indefinite because they lack antecedent basis. There is no mention of a first external terminal in base claim 4.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0090166 to Tonini in view of United States Patent No. 8117125 to Kawan, United States Patent Application Publication No. 2016/0321621 to Sahgal, and United States Patent Application Publication No. 2008/0147549 to Rathbun.
As per claim 4, Tonini teaches:
An information processing device, connected between user devices and company terminals via at least one network, comprising: a storage configured to store items of payment information; (Fig 1, [0043], [0051] – [0053], “The server 140 may be communicatively coupled with the database 150. The database 150 may contain data and information used by the system 100. For example, the database 150 may store account data for customers 121 and 131, as well as customer profile data.”)
a communication interface configured to receive the items of payment information from the company terminals, and an encrypted identifier from a portable terminal possessed by an individual, the encrypted identifier produced by the portable terminal by uniquely generating a reception identifier corresponding to the payment destination of one of the items of payment information and encrypting the reception identifier; (Fig 2, [0057] – [0059], [0062], “These options may require additional security and/or authentication actions by the customer. The mobile application may require the customer to enter a username and/or password to access the option for authentication purposes…. As part of the request, the mobile application may communicate with the financial institution. For example, the mobile application may communicate over a network, such as the network 102, with a server, such as the server 140. The communication may be necessary to transmit the details of the request input to the mobile application the financial institution…. The exchange of data between the mobile application and the financial institution may be secure (such as the withdrawal request and the code exchange). For example, the exchange of data may be encrypted.”)
a processor configured to decrypt the encrypted identifier to obtain the reception identifier, generate a one-time password valid for a predetermined time period, store the reception identifier, in association with the one-time password, in the storage, send the one-time password via the communication interface to the portable terminal, receive, from an external terminal operated by the individual, the one-time password while valid and a request for a total amount, withdraw the payment amount, when the one-time password is received in a valid period and validation information indicates that the personal number is valid, and send instructions to the external terminal to dispense the total amount. (Fig 2, [0058], [0060] – [0063], “The customer, as part of the transaction request, may be requested to enter an amount for withdrawal…. At block 204, a code is generated and displayed through the mobile application. The code may be of any length or composition. For example, the code may be numeric and 8-10 digits in length. In various exemplary embodiments, the code may be alpha-numeric. The code may have checksums embedded on it, combining attributes such as account number, timestamp, and information. The financial institution may generate the code in response to the received withdrawal request and transmit the code to the mobile application over the network…. The code may be a one-time use code. The code may be valid for a certain amount of time. For example, the code may be valid for period of hours or may be valid for a day.”; [0137] – [0138], “At 1216, the authorization code, account PIN, and cellphone number are validated. This validation may occur remotely from the financial transaction machine as depicted in the method 1200.”)
Tonini does not explicitly teach, but Kawan teaches:
receive an electronic certificate stored in an individual number card possessed by the individual, validate a personal number in the electronic certificate in cooperation with an authentication server, receive validation information from the authentication server; (col 5 lines 34-40, “Generally, in the preferred embodiments of the present invention as seen in FIG. 1, a customer requests a certificate from a service provider (SP) S(A), that is embodied in a piece of hardware, such as a smart card (discussed below).”; col 10 lines 38-45, “In the situation where the SP does not actually hold the accounts of the customer and thus can not actually authorize a transaction, the SP can use the encrypted PIN found in the certificate to access the third party financial institution over the conventional authorization channels, such as the ATM lines. The encrypted PIN is part of the certificate issued by the SP to the third party financial institution's customer on behalf of the third party financial institution.”; col 12 lines 48-60, “When the relationship between the SP and the third party financial institution is on a first level, the SP receives the initial certificate for authentication and authorization from the customer making a purchase request but, the SP only does the ID authentication. The authorization is performed by the third party financial institution via the dialing number or URL that was part of the originally issued certificate. In this case, the SP and third party financial institution have the appropriate keys for allowing digital signature and decryption between the two. Once the SP receives authorization from the third party financial institution, the SP sends the results to the merchant who proceeds with the transaction as discussed in the specific examples above.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kawan to the known invention of Tonini would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the information processing device to receive an electronic certificate stored in an individual number card possessed by the individual, validate a personal number in the electronic certificate in cooperation with an authentication server, and receive validation information from the authentication server results in an improved invention because applying said technique ensures that the transaction properly verified through the validation of PIN’s and electronic certificates, thus improving the overall security of the invention.
Tonini as modified does not explicitly teach, but Sahgal teaches:
managing pool accounts to individuals by payment agents; storing items of payment information in each of the pool accounts, each item identifying a payment destination and a payment amount, and each of the pool accounts identifying one of the payment agents; storing an amount specified by a group of the items of the payment information from different payment agents, all of the items of the payment information in the group having the payment destination corresponding to the reception identifier and specified by each of the items in the group of the items of the payment information from the pool accounts of the different payment agents respectively specified by the group of the items of the payment information; ([0026], [0036] – [0038], “FIG. 1 provides a general overview of a system 100 for generating checks and payroll data from an automated teller machine (“ATM”). The system 100 includes an ATM 102, an ATM operator 104, a payment card network 106, and an ATM card issuer 108. The components 102, 104, 106, 108 of the system 100 may be in direct communication, or may be in indirect communication via one or more networks…. The payroll card allows an employee's pay information to be posted to an account tied to the employee's payroll card. Once the employee's payroll information is loaded to their personal payroll account/card they can have immediate access to the fund.”; The Examiner notes that the client of the ATM can have multiple employee and payroll information.)
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the steps of managing a pool account of a payment agent to an individual so the information processing device / method is managing a plurality of pool accounts / payment agents for an individual. It is well within the knowledge of one of ordinary skill to duplicate software steps in a computer. Furthermore, the mere duplication of parts has does not produce new and unexpected results. For example, managing a pool account / payment agent for an individual is performed the same regardless of the number of managed pool accounts / payment agents and have no bearing on each other. See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).
the reception identifier also being reported by the individual to one of the payment agents supplying the one of the items of payment information; ([0015], “An ATM account database, that contains account information specific to an ATM user, is stored in the data storage apparatus.”; The Examiner notes that the user is required to supply account information to an employer to set up payroll.)
One of ordinary skill in the art would have recognized that applying the known technique of Sahgal to the known invention of Tonini as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such payroll features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to manage pool accounts to individuals by payment agents and store items of payment information in each of the pool accounts results in an improved invention because applying said technique ensures that the amount requested to be withdrawn by the individual corresponds to an amount that is allowed to be dispensed by the payment agent, thus improving the overall accuracy of the invention.
Tonini as modified does not explicitly teach, but Rathbun teaches:
withdraw the payment amount specified by each of the items in the group of the items of the payment information from the pool accounts respectively specified by the group of the items of the payment information; ([0015], “In step D, the amount of funds to be withdrawn from each of the multiple source accounts 12, 14 and 16 may then be determined by the holder/owner 24. In a first embodiment of the invention, and referring to step D1, the holder/owner 24 may select a specific dollar amount (shown in block 26 of FIG. 2) to be debited from each of the accounts 12, 14, and 16, which, when summed equal the total required to complete the monetary transaction. For example, to purchase the personal computer system PC valued at two-thousand US dollars ($2000.00 US), the holder/owner 24 may elect to withdraw five-hundred US dollars ($500.00 US) from the savings account 12, five-hundred US dollars ($500.00 US) from the checking account 14, and one thousand US dollars ($1000.00 US) from the credit account 16.”)
One of ordinary skill in the art would have recognized that applying the known technique of Rathbun to the known invention of Tonini as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such funds transfer features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to withdraw the payment amount specified by each of the items in the group of the items of the payment information from pool accounts, e.g. the pool accounts of payment agents, respectively specified by the group of the items of the payment information results in an improved invention because applying said technique ensures that funds can be easily withdrawn from multiple source accounts in a single transaction from the perspective of the client, thus improving the overall user convenience of the invention.

As per claim 2, Tonini teaches:
wherein the first external terminal is an automatic teller machine (ATM), ([0046], “While FIG. 1 shows a single financial transaction machine 110, tablet device 120, smartphone device 130, server 140, and database 150, it should be appreciated that there may be several of such devices to carry out the various exemplary embodiments. For example, the financial transaction device 110 may represent several EBKs, any one of which may be used to practice the various exemplary embodiments. Again, the use of EBKs is meant to be non-limiting and, may include, but are not limited to, automated teller machines (“ATMs”), personal teller machines (“PTMs”), financial self-service devices, financial services kiosks, financial transaction devices, portable electronic devices, money machines, cash machines, bank machines, and bancomats, for example.”)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0090166 to Tonini in view of United States Patent No. 8117125 to Kawan, United States Patent Application Publication No. 2016/0321621 to Sahgal and United States Patent Application Publication No. 2008/0147549 to Rathbun, and United States Patent Application Publication No. 2002/0112171 to Ginter.
As per claim 5, Tonini teaches:
An information processing device, connected between user devices and company terminals via at least one network, comprising: a storage configured to store items of payment information; (Fig 1, [0043], [0051] – [0053], “The server 140 may be communicatively coupled with the database 150. The database 150 may contain data and information used by the system 100. For example, the database 150 may store account data for customers 121 and 131, as well as customer profile data.”)
a communication interface configured to receive the items of payment information from the company terminals, and an encrypted identifier from a portable terminal possessed by an individual, the encrypted identifier produced by the portable terminal by uniquely generating a reception identifier corresponding to the payment destination of one of the items of payment information and encrypting the reception identifier; (Fig 2, [0057] – [0059], [0062], “These options may require additional security and/or authentication actions by the customer. The mobile application may require the customer to enter a username and/or password to access the option for authentication purposes…. As part of the request, the mobile application may communicate with the financial institution. For example, the mobile application may communicate over a network, such as the network 102, with a server, such as the server 140. The communication may be necessary to transmit the details of the request input to the mobile application the financial institution…. The exchange of data between the mobile application and the financial institution may be secure (such as the withdrawal request and the code exchange). For example, the exchange of data may be encrypted.”)
a processor configured to decrypt the encrypted identifier to obtain the reception identifier, generate a one-time password valid for a predetermined time period, store the reception identifier, in association with the one-time password, in the storage, send the one-time password via the communication interface to the portable terminal, receive, from an external terminal operated by the individual, the one-time password while valid and a request for a total amount, withdraw the payment amount when the one-time password is received in a valid period and validation information indicates that the personal number is valid, and send instructions to the external terminal to dispense the total amount. (Fig 2, [0058], [0060] – [0063], “The customer, as part of the transaction request, may be requested to enter an amount for withdrawal…. At block 204, a code is generated and displayed through the mobile application. The code may be of any length or composition. For example, the code may be numeric and 8-10 digits in length. In various exemplary embodiments, the code may be alpha-numeric. The code may have checksums embedded on it, combining attributes such as account number, timestamp, and information. The financial institution may generate the code in response to the received withdrawal request and transmit the code to the mobile application over the network…. The code may be a one-time use code. The code may be valid for a certain amount of time. For example, the code may be valid for period of hours or may be valid for a day.”; [0137] – [0138], “At 1216, the authorization code, account PIN, and cellphone number are validated. This validation may occur remotely from the financial transaction machine as depicted in the method 1200.”))
Tonini does not explicitly teach, but Kawan teaches:
receive an electronic certificate stored in an individual number card possessed by the individual, validate a personal number in the electronic certificate in cooperation with an authentication server, receive validation information from the authentication server; (col 5 lines 34-40, “Generally, in the preferred embodiments of the present invention as seen in FIG. 1, a customer requests a certificate from a service provider (SP) S(A), that is embodied in a piece of hardware, such as a smart card (discussed below).”; col 10 lines 38-45, “In the situation where the SP does not actually hold the accounts of the customer and thus can not actually authorize a transaction, the SP can use the encrypted PIN found in the certificate to access the third party financial institution over the conventional authorization channels, such as the ATM lines. The encrypted PIN is part of the certificate issued by the SP to the third party financial institution's customer on behalf of the third party financial institution.”; col 12 lines 48-60, “When the relationship between the SP and the third party financial institution is on a first level, the SP receives the initial certificate for authentication and authorization from the customer making a purchase request but, the SP only does the ID authentication. The authorization is performed by the third party financial institution via the dialing number or URL that was part of the originally issued certificate. In this case, the SP and third party financial institution have the appropriate keys for allowing digital signature and decryption between the two. Once the SP receives authorization from the third party financial institution, the SP sends the results to the merchant who proceeds with the transaction as discussed in the specific examples above.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kawan to the known invention of Tonini would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the information processing device to receive an electronic certificate stored in an individual number card possessed by the individual, validate a personal number in the electronic certificate in cooperation with an authentication server, and receive validation information from the authentication server results in an improved invention because applying said technique ensures that the transaction properly verified through the validation of PIN’s and electronic certificates, thus improving the overall security of the invention.
Tonini as modified does not explicitly teach, but Sahgal teaches:
managing pool accounts to individuals by payment agents; storing items of payment information in each of the pool accounts, each item identifying a payment destination and a payment amount, and each of the pool accounts identifying one of the payment agents; storing an amount specified by a group of the items of the payment information from different payment agents, all of the items of the payment information in the group having the payment destination corresponding to the reception identifier and specified by each of the items in the group of the items of the payment information from the pool accounts of the different payment agents respectively specified by the group of the items of the payment information; ([0026], [0036] – [0038], “FIG. 1 provides a general overview of a system 100 for generating checks and payroll data from an automated teller machine (“ATM”). The system 100 includes an ATM 102, an ATM operator 104, a payment card network 106, and an ATM card issuer 108. The components 102, 104, 106, 108 of the system 100 may be in direct communication, or may be in indirect communication via one or more networks…. The payroll card allows an employee's pay information to be posted to an account tied to the employee's payroll card. Once the employee's payroll information is loaded to their personal payroll account/card they can have immediate access to the fund.”; The Examiner notes that the client of the ATM can have multiple employee and payroll information.)
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the steps of managing a pool account of a payment agent to an individual so the information processing device / method is managing a plurality of pool accounts / payment agents for an individual. It is well within the knowledge of one of ordinary skill to duplicate software steps in a computer. Furthermore, the mere duplication of parts has does not produce new and unexpected results. For example, managing a pool account / payment agent for an individual is performed the same regardless of the number of managed pool accounts / payment agents and have no bearing on each other. See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).
the reception identifier also being reported by the individual to one of the payment agents supplying the one of the items of payment information; ([0015], “An ATM account database, that contains account information specific to an ATM user, is stored in the data storage apparatus.”; The Examiner notes that the user is required to supply account information to an employer to set up payroll.)
One of ordinary skill in the art would have recognized that applying the known technique of Sahgal to the known invention of Tonini as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such payroll features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to manage pool accounts to individuals by payment agents and store items of payment information in each of the pool accounts results in an improved invention because applying said technique ensures that the amount requested to be withdrawn by the individual corresponds to an amount that is allowed to be dispensed by the payment agent, thus improving the overall accuracy of the invention.
Tonini as modified does not explicitly teach, but Rathbun teaches:
withdraw the payment amount specified by each of the items in the group of the items of the payment information from the pool accounts respectively specified by the group of the items of the payment information; ([0015], “In step D, the amount of funds to be withdrawn from each of the multiple source accounts 12, 14 and 16 may then be determined by the holder/owner 24. In a first embodiment of the invention, and referring to step D1, the holder/owner 24 may select a specific dollar amount (shown in block 26 of FIG. 2) to be debited from each of the accounts 12, 14, and 16, which, when summed equal the total required to complete the monetary transaction. For example, to purchase the personal computer system PC valued at two-thousand US dollars ($2000.00 US), the holder/owner 24 may elect to withdraw five-hundred US dollars ($500.00 US) from the savings account 12, five-hundred US dollars ($500.00 US) from the checking account 14, and one thousand US dollars ($1000.00 US) from the credit account 16.”)
One of ordinary skill in the art would have recognized that applying the known technique of Rathbun to the known invention of Tonini as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such funds transfer features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to withdraw the payment amount specified by each of the items in the group of the items of the payment information from pool accounts, e.g. the pool accounts of payment agents, respectively specified by the group of the items of the payment information results in an improved invention because applying said technique ensures that funds can be easily withdrawn from multiple source accounts in a single transaction from the perspective of the client, thus improving the overall user convenience of the invention.
Tonini as modified does not explicitly teach, but Ginter teaches:
storing the reception identifier in association with a predetermined key of the portable terminal; ([1684] – [1697]; The Examiner notes the identification of B is determined by using a public key signature scheme to decode B’s identity.)
One of ordinary skill in the art would have recognized that applying the known technique of Ginter to the known invention of Tonini as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such digital signature features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to store the reception identifier in association with a predetermined key of the portable terminal results in an improved invention because applying said technique allows a predetermined key associated with the reception identifier to be used for securing data/communication, thus improving the overall security of the invention.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2014/0358777 to Gueh discloses a transaction-processing system for performing multi-factor verification of transactions between a plurality of users and a verification processor. The processor is in operational communication with a database storing a plurality of verification records, wherein each record comprises a unique ID and said record containing at least one MSISDN value. Each record comprises at least one reference device serial number value, and each verification record logically and uniquely associated with each of the said plurality of users. The system comprises a routine for reading from a first memory space a verification request message and routine associating said request message to an associated verification record stored on database.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685